              Case 3:19-cr-00367-CRB Document 243 Filed 04/30/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 RYAN REZAEI (CABN 285133)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7534
 7        FAX: (415) 436-7234
          ryan.rezaei@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. 19-CR-367-1 CRB
                                                      )
14           Plaintiff,                               ) [PROPOSED] DETENTION ORDER
                                                      )
15      v.                                            )
                                                      )
16   EDUARDO ALFONSO VIERA-CHIRINOS,                  )
         a/k/a “Rojo,”                                )
17                                                    )
             Defendant.                               )
18                                                    )
                                                      )
19

20           On August 8, 2019, the defendant was charged by indictment with conspiracy to distribute and
21 possess with intent to distribute controlled substances in violation of 21 U.S.C. §§ 846 and 841(a)(1) and

22 (b)(1)(B) (Count 1), and possession with intent to distribute controlled substances in violation of 21

23 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(A).

24           This matter came before the Court on April 28, 2019, for a detention hearing. The defendant was
25 represented by Mark Goldrosen. Assistant United States Attorney Ryan Rezaei appeared for the

26 government. The government moved for detention, and the defendant opposed. At the hearing, counsel

27 submitted proffers and arguments regarding detention.

28           Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on

     [PROPOSED] DETENTION ORDER                      1                                             v. 11/01/2018
     19-CR-367-1 CRB
              Case 3:19-cr-00367-CRB Document 243 Filed 04/30/20 Page 2 of 2




 1 the record, the Court finds by a preponderance of the evidence that no condition or combination of

 2 conditions will reasonably assure the appearance of the person as required. Accordingly, the defendant

 3 must be detained pending trial in this matter.

 4          The present order supplements the Court’s findings and order at the detention hearing and serves

 5 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

 6 Section 3142(i)(1). As noted on the record, the Court makes the following findings as the bases for its

 7 conclusion: The defendant has significant ties to Honduras; his parents and children reside there. The

 8 defendant does not have significant ties to the district. For instance, the defendant claims he worked in

 9 construction, but his employment could not be verified. In addition, days after being caught with

10 kilograms of drugs in July 2019, the defendant and his co-defendant Karen Castro-Torres—who is also

11 the mother of the defendant’s children—attempted to obtain passports and airplane tickets for their

12 children. This finding is made without prejudice to the defendant’s right to seek review of defendant’s

13 detention, or file a motion for reconsideration if circumstances warrant it.

14          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

15          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

16 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

17 sentences or being held in custody pending appeal;

18          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

19 and

20          3.      On order of a court of the United States or on request of an attorney for the government,

21 the person in charge of the corrections facility in which the defendant is confined shall deliver the

22 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

23 court proceeding.

24          IT IS SO ORDERED.

25

26 DATED: April 30, 2020                                         _______________________________
                                                                 HONORABLE THOMAS S. HIXSON
27
                                                                 United States Magistrate Judge
28

     [PROPOSED] DETENTION ORDER                      2                                             v. 11/01/2018
     19-CR-367-1 CRB
